Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 7, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SO(US 2022/0209068 A1).

Regarding claim 1, SO teaches a display panel(display panel and display device, Para-2), comprising:

a first display region(display area 111) and a second display region(display area 112, figs.2&6 and related text), wherein a density of pixels(number of sub-pixels per unit area) of the first display region(111) is lower than a density of pixels of the second display region(112, Para-7, 50); and

a base substrate(substrate 110, figs.6&7) and a cover plate (ENCAP, figs.6&7), and an antenna(antenna 150, fig.7, Para98) arranged between the base substrate(110) and the cover plate (ENCAP), wherein the antenna is arranged in the first display region(Para-111) and among the pixels(Para-7, 50, 100, 110).

Regarding claim 7, SO teaches the display panel according to claim 1, further comprising a cathode layer(141b, fig.7, Para-62) arranged between the antenna(antenna electrode 151, part of the antenna 150) and the cover plate(ENCAP); and 

the cathode layer(141b) comprises a first opening(plurality of holes 141aa, fig.7) arranged in the first display region and is configured to expose at least part of the antenna(152, fig.7).

Regarding claim 8, SO teaches the display panel according to claim 7, wherein a shape of the first opening(141aa) is the same as a shape of the antenna(antenna electrode 152) and a projection of the antenna on a plane where the cathode layer is located is within the first opening(141aa, fig.7).


Claim 15 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations with minor change in wording in preamble.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 2-4, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SO(US 2022/0209068 A1)in view of Xu et al. (US 2017/0047361 A1)(herein after Xu).

Regarding claim 2, SO teaches the display panel according to claim 1, further comprising:

a first conductive layer(transistor layer 120, fig.7) and a second conductive layer(light emitting element layer 140, fig.7) arranged between the base substrate(110) and the cover plate (ENCAP); and

an insulating layer(planarization layer 130, fig.7) arranged between the first conductive layer(120) and the second conductive layer(140);
wherein the antenna comprises first wires(first antenna electrode 151, fig.7) and second wires(second antenna electrode 152, fig.7), the first wires(151) are arranged on a same layer as the first conductive layer(120) and avoid a pattern of the first conductive layer(fig.7);

the second wires(152) are arranged on a same layer as the second conductive layer(140) and avoid a pattern of the second conductive layer(fig.7); and
[the first wires are electrically connected to the second wires through via-holes passing through the insulating layer].

Nevertheless, SO is not found to teach expressly the display panel, wherein the first wires are electrically connected to the second wires through via-holes passing through the insulating layer.

However, Xu teaches a display device and display panel, wherein the first wires(coil 41, fig.13) are electrically connected to the second wires(lead 42)(lead 42 is a part of the antenna 40) through via-holes(figs.13&14) passing through the insulating layer(figs.13&14).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify SO with the teaching of Xu to include the feature in order to connect two antenna electrodes located at different layers and also to reduce thickness of the display panel, which is advantageous for developing a light and thin display panel.   

Regarding claim 3, SO as modified by Xu teaches the display panel according to claim 2, wherein the first conductive layer (120, SO; scan lines 20, Xu) is a gate layer(gate 121a, fig.7, SO; scan lines 20, Xu) comprising a pattern of gate lines(121a, SO; scan lines 20, fig.13, Xu); and

the first wires(152, SO; 41, Xu) extend in an extending direction of the gate lines(fig.7, SO; fig.13, Xu)(both are running is horizonal direction in cross-section figures).

Regarding claim 4, SO as modified by Xu teaches the display panel according to claim 3, wherein the second conductive layer is a source drain layer comprising a pattern of data lines(data lines 10, fig.14, Xu)(for motivation see the rejection of claim 2); and

the second wires(42) extend along an extending direction of the data lines(data lines 10, fig.14, Xu)(fig.7, SO).
Regarding claim 10, SO is not found to teach expressly the display panel according to claim 1, wherein a projection of the antenna on the base substrate is a rectangular spiral.

However, Xu teaches a display device and display panel, wherein a projection of the antenna on the base substrate is a rectangular spiral(figs.2, & 5-8). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify SO with the teaching of Xu to include the feature in order to enlarge area occupied by the antenna and increase number of coils that can be accommodated in the display panel, thereby improving conversion efficiency of the antenna.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations with minor change in wording in preamble.

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations with minor change in wording in preamble.
Claim 18 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations with minor change in wording in preamble.

8.	Claims 5, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SO(US 2022/0209068 A1)in view of Xu et al. (US 2017/0047361 A1) and further in view of KIDA et al.(US 2021/000 5960 A1) (herein after KIDA).

Regarding claim 5, neither SO nor Xu teaches expressly the display panel according to claim 2, wherein the first conductive layer is a first touch electrode layer comprising a pattern of first touch electrodes; and the first wires extend along an extending direction of the first touch electrodes.

However, KIDA teaches position detecting device including an antenna and a display device, wherein the first conductive layer(touch electrode 13, fig.3) is a first touch electrode layer(first electrodes 13A) comprising a pattern of first touch electrodes(bar type electrodes extending in lateral direction and arranged in vertical direction); and 

the first wires(first antenna electrode 19A, fig.3) extend along an extending direction of the first touch electrodes(13A, fig.3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify SO further with the teaching of KIDA to include the feature in order to achieve sufficiently high antenna performance through enhancing strength of magnetic field for wireless communication.

Regarding claim 6, SO as modified by Xu and KIDA teaches the display panel according to claim 5, wherein the second conductive layer(second touch electrode 13B, fig.4) is a second
touch electrode layer(13B) comprising a pattern of second touch electrodes(bar type electrodes extending in vertical direction and arranged in lateral direction); and

the second wires(second antenna electrode 19B, fig.4) extend along an extending direction of the second touch electrodes (13B, fig.4, KIDA).

Claim 19 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations with minor change in wording in preamble.

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitations with minor change in wording in preamble.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SO(US 2022/0209068 A1) in view of CHEN et al.(US 2021/0019005 A1) (herein after CHEN).

Regarding claim 9, SO is not found to teach expressly the display panel according to claim 1, further comprising a touch electrode layer arranged between the antenna and the cover plate; and in the first display region, an electrode pattern of the touch electrode layer is configured to avoid a pattern of the antenna.

However, CHEN teaches an electronic device, comprising a touch electrode layer(metal mesh layer 110, figs.1&5, Para-28) arranged between the antenna(metal mesh layer 210, electrode pattern unit 211, figs.1&5, Para-28) and the cover plate(obvious to have cover plate); and

in the first display region, an electrode pattern(111) of the touch electrode layer(110) is configured to avoid a pattern of the antenna(211).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify SO with the teaching of CHEN to include the feature in order to avoid interference with touch electrodes.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SO(US 2022/0209068 A1) in view of CHOI et al.(US 2017/0235398 A1) (herein after CHOI).

Regarding claim 11, SO is not found to teach expressly the display panel according to claim 1, wherein the density of pixels of the first display region is 3/10 to 7/10 of the density of pixels of the second display region.

However, CHOI teaches an electronic device, wherein the density of pixels of the first display region is 3/10 to 7/10 of the density of pixels of the second display region(Para-220).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify SO with the teaching of CHOI to include the feature in order to enhance light receiving capability of the electronic device.

10.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable SO(US 2022/0209068 A1)in view of PARK et al.(US 2017/0 285844 A1) (herein after PARK).

Regarding claim 12, SO is not found to teach expressly the display panel according to claim 1, wherein the first display region is a curved display region and the second display region is a planar display region.
However, PARK teaches an electronic device including antenna device, wherein the first display region(second portion 2100-2) is a curved display region and the second display region (first potion 2100-1, fig.21) is a planar display region(Para-426; also figs.22-26 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify SO with the teaching of PARK to include the feature in order to reduce antenna performance degradation and reduce transmission of vibration or sound generated from vibration or sound device to the display.

Regarding claim 13, SO as modified by PARK teaches the display panel according to claim 12, wherein the first display region comprises two portions(4660-1, 4660-3, fig.46) arranged on two opposite sides of the second display region(4660-2, fig.46, Para-727, PARK).

Regarding claim 14, SO as modified by PARK teaches the display panel according to claim 12, wherein the second display region comprises two portions(4660-3, 4660-5, fig.46) arranged in parallel on two opposite sides of the first display region (4660-4, fig.46, Para-727, PARK).


Claim Objections
11.	Claim 11 is objected to because of the following informalities:  
Claim limitations, “wherein the density of pixels of the first display region is 3/10 to 7/10 of the density of pixels of the second display region” do not show comparison of pixel density between the first display region and the second display region. It should be either “ratio” of pixel density or “percentage” of pixel density between two display regions.  
Appropriate correction is required.

Examiner Nate

12. The Examiner cites particular figures, paragraphs, columns and
line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and
are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.
In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as
taught by the references or as disclosed by the Examiner.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692